Case 2:19-cv-06182-DSF-PLA Document 82-1 Filed 08/18/20 Page 1 of 3 Page ID #:2435




                             Exhibit A
Case 2:19-cv-06182-DSF-PLA Document 82-1 Filed 08/18/20 Page 2 of 3 Page ID #:2436
                                                                                                     7000 S. Broadway
                                                                                                Los Angeles, CA 90003
                                                                                                        213-640-3950
                                                                                                     213-640-3988 fax
                                                                                                         www.lafla.org

Writer’s Direct Line (213) 640-3983                                                        Our File Number XX-XXXXXXX

                                                                                      VIA EMAIL AND U.S. MAIL

                                                         February 18, 2020
Scott Marcus
Gabriel Dermer
Patricia Ursea
Felix Lebron
Office of the City Attorney
200 N. Main Street, 6th Floor
Los Angeles, California 90012


         RE:       Garcia v. City of Los Angeles; Case No. 2:19-cv-06182

Dear Counsel,

        We have reviewed the Court’s ruling on the City of Los Angeles’s motion to dismiss, and in particular,
the Court’s denial of the City’s motion to dismiss Plaintiffs’ facial challenges to Los Angeles Municipal Code
Sections 56.11(3)(i) and 56.11(10)(d).

        The Court’s ruling is clear that the Bulky Item provision is facially unconstitutional under the Fourth
and Fourteenth Amendments of the United States Constitution and Article I, Sections 7 and 13 of the California
Constitution. As such, the continued enforcement of the ordinance violates the rights of unhoused residents
throughout the City. However, despite the clarity of the Court’s ruling, today’s CARE+ schedules indicate that
bulky items are still subject to enforcement.

        We request the City immediately cease enforcement of these provisions and stipulate to a preliminary
injunction, enjoining the City from enforcing LAMC Sections 56.11(3)(i) and 56.11(10)(d). If the City is
unwilling to stipulate to such an injunction, then we will seek one from the Court.

        It is our hope that the parties can reach an agreement without the need for further intervention from the
court. Doing so will preserve both city and judicial resources and potentially open the door to a broader
conversation which Judge Fischer made clear at the February 10th hearing, should happen here. As we have
indicated on numerous occasions, we remain open to working towards a meaningful resolution without
protracted litigation. But of course, we will seek court intervention if necessary to protect our clients’ rights.




 Other Office Locations:
 East Los Angeles Office, 5228 Whittier Blvd., Los Angeles, CA 90022; 213-640-3883
 Long Beach Office, 601 Pacific Ave., Long Beach, CA 90802; 562-435-3501
 Santa Monica Office, 1640 5th St., Suite 124, Santa Monica, CA 90401; 310-899-6200
 Ron Olson Justice Center, 1550 W 8th Street, Los Angeles, CA 90017; 323-801-7989
Case 2:19-cv-06182-DSF-PLA Document 82-1 Filed 08/18/20 Page 3 of 3 Page ID #:2437
Letter to City of Los Angeles
Page 2 of 2

       Please let us know by the close of business on Wednesday, February 19th how you wish to proceed.

Sincerely,




Shayla R. Myers
Legal Aid Foundation of Los Angeles

Catherine Sweetser
Schonbrun Seplow Harris and Hoffman

Benjamin Herbert
Kirkland & Ellis LLP
